t c memo united_states tax_court barbara a vriner a k a barbara a coyne petitioner v commissioner of internal revenue respondent docket no filed date arthur m lerner for petitioner john w duncan for respondent memorandum findings_of_fact and opinion clapp judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure after concessions by the parties the sole issue for decision is whether petitioner is entitled to relief as an innocent spouse for the taxable_year we hold that she is so entitled all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated findings_of_fact some of the facts are stipulated and are so found we incorporate by reference the stipulation of facts and attached exhibits petitioner resided in champaign illinois when she filed the petition in this case petitioner married william s vriner mr vriner in and they obtained a divorce in from through petitioner and mr vriner the vriners filed joint federal_income_tax returns and they reported no taxable_income during those years the vriners lived in a house acquired by mr vriner prior to their marriage the home was located in an older neighborhood with moderate- to low-priced homes they received residential services including telephone cable tv garbage pickup water and electricity during petitioner had credit accounts with amoco oil co j c penney and bergners and a visa account with chemical bank mr vriner along with his parents and siblings worked at a restaurant owned by his parents the vriner restaurant when they first met mr vriner told petitioner that he worked at the vriner restaurant for a living and he later told her that the arrangement between him and his family's restaurant was none of her business petitioner never saw a paycheck of mr vriner's from the restaurant but she assumed that he was being paid mr vriner would bring money home from the vriner restaurant and occasionally he would bring home groceries such as eggs milk or lettuce petitioner was employed as a dental receptionist on their joint_return the vriners reported on schedule e rental income and expenses from real_estate mr vriner told petitioner that he owned the rental property with his brother but petitioner knew little else about the property by the vriners had closed their joint checking account because when mr vriner would take the checkbook to the vriner restaurant members of the vriner family would write checks on the account after closing the checking account petitioner paid their bills either in cash or with a money order mr vriner leased a car and told petitioner that he would take care of the payments in the amount of dollar_figure per month in date petitioner's father gave petitioner a pontiac bonneville the vriners had one child and once or twice during their marriage they traveled to california to visit petitioner's parents they rarely traveled on weekends or went out to dinner mr vriner purchased no expensive items for the home in federal agents conducted a search of the vriners' home during the search petitioner learned that her husband was under investigation for narcotics activities no narcotics were found during the search and petitioner had no knowledge of her husband's narcotics activities prior to the search although mr vriner had prior arrests for driving under the influence those arrests all involved alcohol and not narcotics petitioner had never seen any narcotics in their home mr vriner subsequently was arrested but he did not discuss his arrest with petitioner after reading the newspaper and attending her husband's court appearances petitioner learned that mr vriner and his brother had been trafficking in narcotics and they stored the narcotics in a warehouse located in urbana illinois the deficiency in this case stems from the proceeds of the vriner brothers' drug activities opinion spouses filing a joint_return are jointly and severally liable for the tax arising therefrom sec_6013 the innocent_spouse_rule permits a spouse to avoid joint_and_several_liability in certain cases sec_6013 for petitioner to qualify as an innocent spouse it must be established that a joint_return was filed for the year in issue that there was a substantial_understatement of tax attributable to grossly_erroneous_items of mr vriner that in signing the return she did not know or have reason to know of the substantial_understatement and that taking into account all the facts and circumstances it would be inequitable to hold her liable for the deficiency sec_6013 a - d petitioner has the burden of proving each requirement of sec_6013 rule a 98_tc_28 a failure to meet any one of the requirements will preclude the spouse from relief 872_f2d_1499 11th cir affg tcmemo_1988_63 94_tc_126 affd 992_f2d_1132 11th cir it is undisputed that the vriners filed a joint_return and that the return contained a substantial_understatement of tax attributable to grossly_erroneous_items of mr vriner respondent argues however that petitioner knew or had reason to know of the substantial understatements and that it would not be inequitable to hold her liable for the deficiency petitioner testified that she signed the federal_income_tax return after being directed to do so by mr vriner and we are convinced that petitioner was not familiar with the contents of the return we find that petitioner had no actual knowledge of the substantial_understatement of tax and indeed had no knowledge of her husband's alleged narcotics activities prior to the search of their home in thus we must ascertain whether she had reason to know of the substantial_understatement of tax a taxpayer has reason to know of a substantial_understatement of tax if a reasonably prudent taxpayer in his or her position could be expected to know that the stated tax_liability was erroneous or that further investigation was warranted 18_f3d_1521 11th cir revg and remanding tcmemo_1991_463 stevens v commissioner supra pincite bokum v commissioner supra pincite if the substantial_understatement of tax is attributable to an omission_of_income the spouse seeking relief has reason to know of the understatement if he or she has reason to know of the transaction that gave rise to the understatement 897_f2d_441 9th cir affg tcmemo_1987_522 70_tc_651 we may impute to the spouse seeking relief constructive knowledge of the transaction if he or she turned a blind eye to facts within his or her reach that would have put a reasonably prudent taxpayer on notice to inquire further 57_tc_732 in determining whether the spouse seeking relief had reason to know of the substantial_understatement of tax courts generally consider among other factors the spouse's level of education and involvement in the financial and business activities of the family there is no information in the record concerning petitioner's educational background petitioner did not participate in the family's financial affairs other than paying assorted bills and there is evidence that petitioner was not privy to any aspect of the vriner family restaurant nor did petitioner have any knowledge of her husband's alleged drug activities prior to when federal agents searched their home respondent argues that petitioner had reason to know because the income reported on the vriners' return was inadequate to meet the family_expenses petitioner testified that she thought the vriner family was paying some of their expenses such as the house payment petitioner's belief is reasonable in light of mr vriner's close ties with his family and the family business coupled with the fact that she was privy to no financial information mr vriner reported income from rental property and also received money from the vriner restaurant and petitioner reasonably could conclude that mr vriner used those funds to satisfy their monthly expenditures there were no unusual or lavish expenditures thus we conclude that petitioner did not know or have reason to know of the substantial understatements in determining whether it would be inequitable to hold petitioner jointly liable for the deficiency in tax for we consider whether she significantly benefited from the underpayments of tax 93_tc_672 any benefit received by petitioner must be considered in the totality of the circumstances 542_f2d_421 7th cir petitioner received very little if any benefit from the funds that gave rise to the deficiency in this case petitioner lived a modest lifestyle and made no extravagant_expenditures any benefit she received was in the form of necessities and normal support with the possible exception of the two trips to california to visit her parents normal support is not considered a significant benefit 93_tc_434 we conclude that it would be inequitable to hold petitioner liable for the deficiencies we hold that petitioner qualifies as an innocent spouse decision will be entered for petitioner
